UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-1793


ANNA ANITA HUFF,

                  Plaintiff - Appellant,

             v.

BOARD OF GOVERNORS OF THE UNIVERSITY OF NORTH CAROLINA –
CONSTITUENT N.C. A&T STATE UNIVERSITY,

                  Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Jr.,
District Judge. (1:07-cv-00895-WO-RAE)


Submitted:    April 30, 2009                 Decided:   June 12, 2009


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Romallus O. Murphy, Greensboro, North Carolina, for Appellant.
Roy Cooper, North Carolina Attorney General, John P. Scherer II,
Assistant  Attorney   General,  Raleigh,  North   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Anna    Anita     Huff    appeals       from   the    district    court’s

order granting the Employer’s motion to dismiss for failure to

file a timely EEOC charge of discrimination in Huff’s employment

discrimination action.          Finding no error, we affirm.

             We review de novo a district court’s decision granting

a   motion   to     dismiss    for    lack    of    subject      matter   jurisdiction

under Fed. R. Civ. P. 12(b)(1).*                    See Etape v. Chertoff, 497

F.3d 379, 382 (4th Cir. 2007).                      A Title VII plaintiff must

comply with 42 U.S.C.A. § 2000e-5(e)(1) (West 2006 & Supp. 2009)

in order to pursue her claim in federal court.                            The statute

requires a plaintiff to file her charge of discrimination with

the EEOC within the appropriate 180- or 300-day period after an

“alleged unlawful employment practice” occurred.                      In determining

whether the 180- or 300-day period applies, courts look to the

state where the claim arose.                 In this case the 180-day period

applied.      Huff     filed    her     EEOC       charge   of    discrimination    on

August 10,    2007,     well    past    the      180-day    filing    period,   which

expired on March 12, 2007.




      *
       Although the district court stated in its ruling from the
bench that the motion should be considered under Fed. R. Civ. P.
12(b)(1) and 12(b)(6), the court ruled that there was a lack of
jurisdiction and not that Huff failed to state a claim.



                                             2
            Huff     alleges      that     the      Employer      deliberately          delayed

stating the reasons for the termination of her employment, so

that she was unable to “obtain vital information bearing on the

existence     of    her      claim”       and       argues    equitable             tolling     or

equitable     estoppel        should       apply.            Equitable             tolling     and

equitable     estoppel        are     separate            methods        of        modifying    a

limitations        period.     Equitable            tolling       applies           where      the

defendant has wrongfully deceived or misled the plaintiff in

order to conceal the existence of a cause of action; equitable

estoppel    applies       where     the    defendant         engages          in    intentional

misconduct    to    cause     a   plaintiff          to    miss     a    filing       deadline.

English v. Pabst Brewing Co., 828 F.2d 1047, 1049 (4th Cir.

1987); Morse v. Daily Press, Inc., 826 F.2d 1351, 1352-53 (4th

Cir. 1987).

            As noted by the district court, Huff has presented no

facts that would merit the application of equitable tolling or

estoppel, nor does the record disclose any.                             While Huff may not

have been told the reason for the termination because of the

ongoing investigation for improperly handling funds, there is no

evidence that the Employer did this in order to conceal a cause

of action or intentionally delay an EEOC charge.                                   Nor did the

Employer    take     any    actions       that       it   should        have       unmistakably

understood would cause Huff to delay filing her charges.                                       See

English, 828 F.2d at 1049.

                                                3
           Accordingly, we affirm the district court’s order.       We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              AFFIRMED




                                    4